Exhibit 12 OLIN CORPORATION AND CONSOLIDATED SUBSIDIARIES Computation of Ratio of Earnings to Fixed Charges (Unaudited) Three Months Ended March 31, Earnings: ($ in millions) Income before taxes $ $ Add (deduct): Equity in income of non-consolidated affiliates (2.2 ) (14.8 ) Dividends received from non-consolidated affiliates Capitalized interest (0.1 ) (2.5 ) Fixed charges as described below Total $ $ Fixed charges: Interest expensed and capitalized $ $ Estimated interest factor in rent expense(1) Total $ $ Ratio of earnings to fixed charges (1)Amounts represent those portions of rent expense that are reasonable approximations of interest costs.
